Name: Commission Regulation (EEC) No 3019/78 of 21 December 1978 amending Regulation No 91/66/EEC as regards the typology of reference for the selection of holdings and the number of returning holdings per division
 Type: Regulation
 Subject Matter: economic analysis;  EU institutions and European civil service;  farming systems;  international affairs;  economic geography
 Date Published: nan

 No L 359/18 Official Journal of the European Communities 22. 12. 78 COMMISSION REGULATION (EEC) No 3019/78 of 21 December 1978 amending Regulation No 91/66/EEC as regards the typology of reference for the selection of holdings and the number of returning holdings per division Whereas, having regard to certain evident develop ­ ments and pending the results of the Community processing of the 1975 structures survey, it is neces ­ sary, in respect of the accounting year 1979, to make certain limited adjustments in the apportionment of the 28 000 accounting holdings between the various divisions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee on the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regula ­ tion (EEC) No 2910/73 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas, in order that the field of survey of the farm accountancy data network may be represented in a uniform manner at Community level , it is necessary, on the basis of a common approach, to stratify the said field of survey before the selection of the returning holdings ; Whereas the Community typology of agricultural hold ­ ings, established by Commission Decision 78/463/EEC (3), responds precisely to this objective and should therefore be applied as soon as possible ; Whereas, pending the results of the Community processing of the 1975 structures survey in accordance with the above typology, it is desirable to encourage those regional committees in possession of national statistics presented according to this typology to use these in order to stratify the field of survey ; Whereas it is necessary to employ, as regards the type of holding, a degree of detail which will permit a suitable representation of the field of survey in its various components both at regional and at national level ; Whereas Article 3 of Commission Regulation No 91 /66/EEC of 29 June 1966 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings (4), as last amended by Regulation (EEC) No 2855/77 (5), fixes the number of returning holdings per division ; Article 1 Regulation No 91 /66/EEC is amended as follows ; 1 . Article 2 shall read as follows : 'Each regional committee shall, following as closely as possible the Community typology for agricul ­ tural holdings established by Commission Decision 78/463/EEC of 7 April 1978 (!), determine the cate ­ gories of holdings in accordance with Article 5 (4) (a) of Regulation No 79/65/EEC. The principal types mentioned in Annex II of that Decision shall constitute the minimum basis for the stratification of the field of survey. (') OJ No L 148 , 5. 6. 1978, p. 1 . 2. Annexes II and VII are repealed. 3 . Annex III is replaced by the Annex to this Regula ­ tion in respect of the accounting years 1979 onwards, such accounting years to begin each year during the period 1 January to 1 July. ( ») OJ No 109, 23. 6 . 1965, p. 1859/65. (2) OJ No L 299, 27. 10 . 1973, p. 1 . (3) OJ No L 148 , 5 . 6 . 1978 , p. 1 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (&lt;) OJ No 121 , 4. 7 . 1966, p . 2249/66 . (5) OJ No L 329, 22. 12 . 1977, p . 31 . 22. 12. 78 Official Journal of the European Communities No L 359/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1978 . For the Commission Finn GUNDELACH Vice-President No L 359/20 Official Journal of the European Communities 22. 12. 78 ANNEX Number of returning holdings by division Reference number Name of division Number of returning holdings (accounting years 1979 onwards) FEDERAL REPUBLIC OF GERMANY Schleswig-Holstein 310 Niedersachsen 590 Nordrhein-Westfalen 490 Hessen 310 Rheinland-Pfalz 330 Baden-WÃ ¼rttemberg 460 Bayern 930 Saarland 80 Hamburg  Bremen  Berlin  Federal Republic of Germany  Total 3 500 FRANCE Nord, Picardie 480 Basse-Normandie, Haute-Normandie 340 Bretagne, pays de la Loire , Poitou-Charente 1 280 Centre , Region parisienne 470 Franche-Comte, Champagne, Bourgogne 720 Lorraine , Alsace 330 Limousin , Auvergne 550 Rhone-Alpes 410 Aquitaine, Midi-Pyrenees 880 Languedoc, Provenance-CÃ ´te d'Azur-Corse 640 France  Total 6 100 ITALY Valle d'Aosta 70 Piemonte 940 Lombardia 950 Trentino 150 Alto Adige 150 Veneto 900 Friuli-Venezia Giulia 250 Liguria 350 Emilia-Romagna 900 Toscana 900 Marche 450 Umbria 400 Lazio 650 Abruzzo 450 Molise 140 Campania 950 Calabria 700 Puglia 800 Basilicata 350 Sicilia 950 Sardegna 600 Italy  Total 12 000 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 190 200 210 221 222 231 241 242 243 244 250 260 270 281 282 291 292 301 302 303 311 312 320 330 22. 12. 78 Official Journal of the European Communities No L 359/21 Reference number Name of division Number of returning holdings (accounting years 1979 onwards) 340 BELGIUM 870 350 LUXEMBOURG 125 360 NETHERLANDS 1 500 370 DENMARK 1 555 380 IRELAND UNITED KINGDOM 700 390 Northern Ireland 200 400 Scotland 250 410 420 England, north region Wales 250 200 430 440 England, west region England, east region 315 435 United Kingdom  Total 1 650